Citation Nr: 0717468	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-40 450	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
headaches.

2. Entitlement to a rating higher than 10 percent for 
tinnitus.

3. Entitlement to an initial rating higher than 10 percent 
for depression. 

4. Entitlement to an initial compensable rating for residuals 
of a left clavicle fracture.

5. Entitlement to an initial compensable rating for left 
elbow neuropathy.

6. Entitlement to an initial compensable rating for residuals 
of fractures of the left 4th, 5th, and 6th ribs.
REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1989 to May 1999 and from May 2000 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2004, the veteran withdrew his request for a 
hearing before the Board. 

In the notice of disagreement, received in October 2003, the 
veteran appears to raise a claim for increase for lumbosacral 
strain.  In statements, dated in August 2005 and in December 
2005, the veteran's representative raised the claim of 
service connection for thoracic pain and the claim of service 
connection for hearing loss, which was previously denied by 
the RO in a rating decision in June 2000.  As these 
additional claims have not been adjudicated by the RO, they 
are referred to the RO for appropriate action.  

After the veteran's file was forwarded to the Board, he 
submitted additional evidence to the Board and waived the 
right to have the additional evidence considered by the RO. 

The claims for increase for headaches, depression, residuals 
of a fracture of the left clavicle, and left elbow neuropathy 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC


FINDINGS OF FACT

1. The current 10 percent rating for tinnitus is the maximum 
schedular rating for tinnitus, whether tinnitus is perceived 
in one ear or each ear; factors warranting an extraschedular 
rating are not shown.

2. Since the effective date of the grant of service 
connection, residuals of fractures of the left 4th, 5th, and 
6th ribs are manifested by pain without removal or resection 
of any rib.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

2. The criteria for an initial compensable rating for 
residuals of fractures of the left 4th, 5th, and 6th ribs have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5297 (2006).


        Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

On the claim for increase for tinnitus, the U. S. Court of 
Appeals for Veterans Claims has held that the VCAA does not 
apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  With respect to this claim, the facts are 
not in dispute.  Resolution of the appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of a disability rating for tinnitus.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because there is no 
reasonable possibility that further notice or assistance 
would aid in substantiating the claim for an initial rating 
higher than 10 percent for tinnitus, any deficiency as to 
VCAA compliance regarding this claim, is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

On the claim for an initial higher for residuals of fractured 
ribs, where, as here, service connection has been granted and 
the initial rating has been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating for residuals of fractured 
ribs. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  On the claim for increase for the 
residuals of fractured ribs, the veteran has had a VA 
examination.  As there is no additional evidence to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the veteran is appealing the initial 
assignment of a disability rating, following the award of 
service connection, the Board will consider staged ratings, 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Tinnitus 

By a rating decision dated in June 2000, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating under Diagnostic Code 6260. 

The current claim for increase was received at the RO in 
September 2002.

The veteran asserts that he should be assigned separate, 10 
percent rating for tinnitus in each ear.

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head. 38 C.F.R. § 4.87, DC 6260, note 2 
(2006).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. June 19, 
2006), the Federal Circuit affirmed VA's long-standing 
interpretation of pre- June 13, 2003, DC 6260 as authorizing 
only a single 10 percent rating for tinnitus, whether 
perceived as unilateral or bilateral.  

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus. 
Therefore, the veteran's claim for a separate 10 percent 
rating for each ear for his service-connected tinnitus must 
be denied under both the old and current versions of DC 6260.

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the U.S. Court of 
Appeals for the Federal Circuit, there is no legal basis upon 
which to award a separate, 10 percent rating for tinnitus, 
whether or not tinnitus is perceived in each ear.  

Residuals of Rib Fractures

Factual Background

The service medical records reveal that the veteran was 
involved in a motorcycle accident in January 2001 and 
suffered fractures of the left 4th, 5th, and 6th ribs.  

In a rating decision in June 2003, the RO granted service 
connection for residuals of fractures of the left 4th, 5th, 
and 6th ribs, and assigned a noncompensable rating by analogy 
to the removal of ribs under Diagnostic Code 5297. 

The current claim was received at the RO in September 2002.

Private medical records disclose that in February 2001 the 
veteran complained of painful ribs.  In January 2002, he 
continued to experience pain.  

On VA examination in April 2003, the veteran complained of 
constant pain in the left side of his body for which he took 
pain medication.  He indicated that he lost several days of 
work due to pain.  X-rays revealed healed fractures of the 
4th, 5th and 6th ribs.  The diagnosis was broken ribs with 
residuals of pain.  No major functional restrictions were 
noted.  

The record shows that the veteran sustained fractures of the 
left 4th, 5th, and 6th ribs.  X-rays reveal that the fractures 
are healed.  The veteran's primary complaint is pain.

The service-connected residuals of fractures of the left 4th, 
5th, and 6th ribs has been rated by analogy to the removal of 
ribs under Diagnostic Code 5297.  Under this Diagnostic Code, 
a 10 percent rating is warranted for removal of one rib or 
resection of two or more ribs without regeneration; a 20 
percent rating requires removal of two ribs, and a thirty 
percent rating requires the removal of three or four ribs.  
38 C.F.R. § 4.72, Diagnostic Code 5297. 

The record shows that X-rays reveal that the fractured ribs 
are healed.  At the VA examination in April 2003, the veteran 
reported constant pain, but no functional restrictions were 
noted. 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective. Fenderson 
v. West, 12 Vet. App. 119 (1999).  

However from the effective date of service connection, the 
Board finds that the medical evidence does not demonstrate 
that the complaint of pain more nearly approximates or 
equates to removal of one or more ribs.  As the preponderance 
of the evidence is against the claim for increase, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

ORDER

A rating higher than 10 percent for tinnitus is denied.

An initial compensable rating for residuals of fractures of 
the left 4th, 5th, and 6th ribs is denied.

REMAND 

On the claims for increase for headaches, depression, 
residuals of a fracture of the left clavicle, and left elbow 
neuropathy, reexaminations are needed to verify the current 
severity of the disabilities in light of evidence of material 
change in the disabilities.  38 C.F.R. § 3.327(a). 

Accordingly, the claim is remanded for the following. 

1. On the claim for increase for 
headaches, ensure VCAA compliance to 
include compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Obtain records from the Charleston, 
South Carolina VAMC since 2004. 

3. Ask the veteran for the records of 
W.D.A., MD, of the James Island Family 
Practice since 2004 and for other private 
medical records since 2004 in his 
possession that pertains to the claims. 

4. Schedule the veteran for a VA 
neurological examination to determine the 
current level of impairment due to 
headaches and left elbow neuropathy. The 
claims folder should be made available to 
the examiner for review. 

On the claim for increase for 
headaches, the examiner is asked to 
comment on the frequency of any 
characteristic prostrating attacks. 

On the claim for increase for left 
elbow neuropathy, electrodiagnostic 
testing of the ulnar nerve should be 
done and the examiner is asked to 
comment on the degree of 
neurological impairment, if any, and 
whether or not the involvement is 
wholly sensory.

5. Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of impairment due to 
depression.  The claims folder should be 
made available to the examiner for 
review.

6. Schedule the veteran for a VA 
orthopedic examination to determine the 
current level of impairment due to the 
residuals of a left clavicle fracture. 
The claims folder should be made 
available to the examiner for review.

The examiner is asked to describe 
range of motion of the left shoulder 
in degrees and any weakness, painful 
motion, or other functional loss to 
include pain on use, including flare-
ups.  If feasible, the additional 
functional loss, if any, should be 
expressed in terms of the degrees of 
additional loss of range of motion. 

7. After the above development has been 
completed, adjudicate the claims.  If any 
determination remains adverse, furnished 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


